Citation Nr: 0122747	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  92-55 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of severance of service connection for 
degenerative joint disease (DJD) of multiple joints to 
include the left hip, both knees, both shoulders, the 
sacroiliac joints, maxilla and mandible, sternum and cervical 
spine.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from August 1988 to July 1990.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2000, the Board upheld the RO's denial of seven of 
the veteran's claims.  One of the veteran's claims, the claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, was remanded to the RO for additional 
development.  This claim is currently with the RO and not 
before the Board at this time.
   
The veteran filed a timely appeal of the Board's January 2000 
decision to the United States Court of Veteran's Claims 
(Court).  In February 2001, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's attorney filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication solely on the issue of the propriety of 
severance of service connection for DJD of multiple joints to 
include the left hip, both knees, both shoulders, the 
sacroiliac joints, the maxilla and mandible, sternum and 
cervical spine.  All other claims were dismissed.  As a 
result, the Board's decision regarding the claims of 
entitlement to an increased evaluation for traumatic 
arthritis of the right hip, entitlement to service connection 
for a temporomandibular joint (TMJ) disorder, and whether new 
and material evidence has been submitted to reopen claims for 
service connection for heart disease, bilateral hearing loss, 
esophageal reflux, and a right shoulder disorder are final 
and not before either the Board or the RO at this time.  The 
Court granted the joint motion that month, vacating and 
remanding this one issue to the Board.

Within the January 2000 decision, the Board noted several 
procedural issues.  Neither the veteran, his attorney, the 
General Counsel, nor the Court has disputed the Board's 
determinations regarding these procedural issues.  
Accordingly, the Board will not address these issues further.

FINDINGS OF FACT

1.  In April 1998, the RO proposed to sever service 
connection for DJD of multiple joints, to include the left 
hip, both knees, both shoulders, the sacroiliac joints, the 
maxilla and mandible, sternum and cervical spine.  It was 
finally found that an October 1993 rating decision contained 
clear and unmistakable error (CUE) in its grant of service 
connection of DJD of joints other than the right hip.

2.  In April 1998, the RO stated that the veteran may submit 
medical evidence or other evidence to show that the VA should 
not reduce the evaluation of his "nervous condition."  At 
that time, the veteran was not service connected for a 
nervous condition.

3.  While the veteran was constructively aware that the RO 
was proposing severance of service connection for DJD of 
multiple joints within the April 1998 notice, VA requirements 
for severance were not met within this notice. 


CONCLUSION OF LAW

A 10 percent schedular rating for the veteran's service-
connected DJD of multiple joints, to include the left hip, 
both knees, both shoulders, the sacroiliac joints, maxilla 
and mandible, sternum and cervical spine are restored, 
effective from August 1, 1990.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.105(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The 
Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  

In this case, a rating action in October 1993 granted service 
connection for degenerative joint disease of "both knees", 
the cervical spine, the maxilla, the mandible, the sacroiliac 
joints, tarsal joints of the feet, the left hip and the 
sternum.  The reported basis for this decision was that 
"service medical records show X-ray evidence of degenerative 
joint disease" of these joints.  The rating action did not 
identify the date or dates of such purported X-ray findings 
in service.

At a personal hearing in February 1994, the veteran 
maintained that he had DJD and that it was spreading 
everywhere (transcript (T.) at p. 12).  A VA whole body scan 
in June 1996 was interpreted to reveal dental inflammatory 
disease in the maxilla and mandible, 
inflammatory/degenerative joint disease versus prior trauma 
involving the sternum, inflammatory/degenerative joint 
disease in remaining areas as noted on previous examination, 
equivocal left humerus findings, minimal right wrist 
findings, and new findings with respect to the right 
shoulder, distal left humerus, elbows, and right wrist.  VA 
outpatient records from August 1996 reflect an assessment 
that included DJD.

A December 1997 VA bone scan was interpreted to reveal an 
impression of mild periodontal disease, 
inflammatory/degenerative disease versus post-traumatic 
change in the sternum, and changes of degenerative joint 
disease in the lower cervical spine, sacroiliac joints, 
knees, shoulders, sternoclavicular joints, and likely in the 
tarsal areas of the feet.  Also noted was possible 
tendonitis.

A January 1998 VA joints examination included a comprehensive 
review of the veteran's service and post-service medical 
records.  The examiner noted that records showed that results 
of a bone scan ordered in June 1990 were completely normal, 
and that X-rays in September 1990 revealed negative findings.  
He noted that X-rays in December 1997 of both hips, the 
lumbosacral spine, pelvis, cervical spine, both shoulders, 
both hands, both wrists, both knees and the right foot were 
all normal.   The physician commented that a technetium-99 
bone scan in December 1997 disclosed increased uptake 
suggestive of possible degenerative joint disease in the 
lower cervical spine, sacroiliac joints, knees, shoulders 
sternoclavicular joints and "likely in the tarsal areas of 
the feet."   He observed, however, that the increased uptake 
on this scan did not specifically indicate degenerative 
arthritis and was often seen with other problems, including 
infections, fractures, tumors and inflammatory conditions.  
Thus, the physician deemed them nonspecific, and they needed 
to be correlated carefully with other studies to include 
plain x-rays and "if needed additional imaging such as 
computed tomography (CT) scans and magnetic resonance imaging 
(MRI)s."  

After reporting clinical findings on examination, the 
physician stated that the significant x-ray findings included 
minimal narrowing of the C6-C7 and C5-C6 disk spaces.  There 
was minimal associated spurring of C5-C7.  "No other 
abnormalities were seen."  It was suggested that a MRI be 
obtained to rule out disk herniation of the cervical spine.  
Diagnoses included: degenerative joint disease of the 
cervical spine at C5-C6, C6-C7; possible mild right shoulder 
impingement syndrome with "[n]o significant x-ray evidence 
for degenerative arthritis involving either right or left 
shoulders with the exception of mild increased uptake noted 
on the technetium-99 bone scan which is nonspecific"; no 
significant clinical evidence of degenerative arthritis of 
the hips, with some suggestion of right greater trochanteric 
bursitis, negative plain x-rays, but mildly increased uptake 
on technetium-99 scan which is nonspecific; bilateral 
patellofemoral malalignment with retropatellar pain syndrome 
and patellar tendinitis, no clinical evidence for significant 
osteoarthritis, once again with the exception of increased 
uptake on technetium-99 scan which is nonspecific; no 
significant evidence for sacroiliac abnormalities based on 
plain x-rays, nonspecific tenderness on palpation of the 
sacroiliac joint, bilaterally, which may overlap with prior 
documented lumbosacral spondylolysis.  The examiner concluded 
that the veteran might have "minimal early changes" of 
degenerative arthritis involving especially the cervical 
spine, but that these were not significantly causative of 
disability in terms of x-ray findings.  

At a personal hearing in May 1998, the veteran described the 
strenuous activities involved in his duties as a musician in 
service (T. at pp. 3-4).  At that time, he indicated that he 
was treated for problems with his knees, shoulders and feet 
(T. at p. 5).  He was also treated while stationed in Germany 
(T. at p. 5).  He also noted that he initially injured his 
foot in service and that this contributed to his problems 
with the knees, hips and back (T. at p. 6).  Post service, 
the veteran installed a hot tub for his multiple joint DJD 
(T. at p. 7).  

The rating decision of April 1998 proposed severance of 
service connection for degenerative arthritis of joints, 
other than the right hip, and set forth all material facts 
and reasons for the proposed severance.  The veteran was 
notified of the proposed severance by letter to his address 
of record dated on April 10, 1998, and was given an 
opportunity to present additional evidence and offer 
testimony at a personal hearing if he chose to do so.  
However, in April 1998, the RO stated that the veteran may 
submit medical evidence or other evidence to show that the VA 
should not reduce the evaluation of his "nervous 
condition."  At that time, the veteran was not service 
connected for a nervous condition.  There was no reference to 
the arthritis disability.

The record shows that the veteran offered testimony and other 
evidence in support of his contention that severance was not 
warranted for service connection for DJD of multiple joints 
at a personal hearing in May 1998.  Therefore, it appears 
manifest that the veteran was constructively aware that the 
RO was proposing severance of service connection for DJD of 
multiple joints within the April 1998 notice.  It also 
appears that he understood the nature of the evidence and 
argument required to challenge the proposed severance.  This 
does not, however, end the Board's review of this issue.  
Within the joint motion the parties noted the reference to 
the "nervous condition" and stated that the veteran be 
provided "proper notice" in accordance with 38 C.F.R. 
§ 3.105 and the Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Concerning the VCAA, the Board must note that at the time the 
RO proposed the severance the VCAA did not exist.  As a 
result, the Board finds no basis to conclude that the notice 
in 1998 can be found defective in light of the VCAA.

The parties of the joint motion have indicated that the April 
1998 notice was not "proper".  If the notice was improper, 
severance of the service-connected disabilities by the RO 
would appear to be void ab initio as not in accordance with 
the law.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Brown v. Brown, 5 Vet. App. 413, 422 (1993) 
and Lehman v. Derwinski, 1 Vet. App. 339, 343 (1991).  The 
Board finds that the facts of this case fairly raise the 
question of whether technically defective notice of a 
proposed severance action can be cured when the record shows 
plainly that the claimant constructively understood the 
proposed action and the type of evidence or argument he 
needed to present to challenge the proposed severance.  The 
Board, however, declines to stand on this basis at this time.  
As a result, further discussion of the joint motion or 
whether CUE exists in this case is rendered moot.  

The Board would emphasize that this decision by no means 
implies that the rating action in October 1993 did not 
contain CUE for the much the same reasons articulated in the 
decision in January 2000.  However, based on the RO's 
reference to a  "nervous condition" instead of an 
"arthritis condition" in the April 1998 notice of the 
proposed severance, the technical VA requirements for 
severance arguably were not met.  If the procedural 
safeguards of 38 C.F.R. § 3.105(d) have not been met, the 
severance is void.  Nothing in this determination precludes 
the RO from revisiting this issue with "proper notice."




ORDER

A 10 percent schedular rating for the veteran's service-
connected DJD of multiple joints, to include the hip, both 
knees, both shoulders, the sacroiliac joints, the maxilla and 
mandible, sternum and cervical spine are restored, effective 
from August 1, 1990.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

